Exhibit 10.1

 

Support Agreement

 

THIS SUPPORT AGREEMENT is entered into as of March 2, 2018 (this “Agreement”),
is entered into by and among undersigned stockholder of Trans World Corporation
(“Stockholder”), and FEC Overseas Investment (UK) Limited, a limited company
formed under the laws of the United Kingdom (“Parent”), and solely for purposes
of Section 8(a) hereof, Trans World Corporation, a Nevada corporation (the
“Company”). For purposes of this Agreement, capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Merger Agreement (as hereinafter defined).

 

WHEREAS, concurrently with the execution of this Agreement, the Company, Parent
and FEC Investment (US) Limited, a Nevada corporation and wholly-owned
subsidiary of Parent (“Purchaser”), has entered into an Agreement and Plan of
Merger (as the same may be amended from time to time, the “Merger Agreement”),
providing for, among other things, the merger (the “Merger”) of Purchaser with
and into the Company pursuant to the terms and conditions of the Merger
Agreement;

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that Stockholder execute and deliver this Agreement; and

 

WHEREAS, in order to induce Parent to enter into the Merger Agreement,
Stockholder is willing to make certain representations, warranties, covenants
and agreements with respect to the shares of Company Common Stock and Rights to
purchase or otherwise acquire shares of Company Common Stock beneficially owned
by Stockholder and set forth on Exhibit A (the “Original Shares” and, together
with any additional shares of Company Common Stock or any other shares of
capital stock of the Company, acquired after the date of this Agreement pursuant
to Section 5, the “Shares”).

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.         Representations of Stockholder.  Stockholder represents and warrants
to Parent and the Company that, as of the date hereof and as of the Effective
Time:

 

a.          (i) Stockholder (A) owns beneficially (as such term is defined in
Rule 13d-3 under the Exchange Act) all of the Original Shares set forth on
Exhibit A, and (B) will own beneficially any additional Shares acquired after
the date of this Agreement, in each instance, free and clear of all Liens other
than customary margin pledges existing in the ordinary brokerage accounts which
the Original Shares are held (all of which, for the avoidance of doubt, will be
released at Closing) and (ii) except pursuant hereto, there (A) are no options,
warrants or other rights, agreements, arrangements or commitments of any
character to which Stockholder is a party relating to the pledge, disposition,
Transfer (as hereinafter defined) or voting of any of the Original Shares set
forth on Exhibit A, and there are no voting trusts or voting agreements with
respect to such Original Shares that give any person other than the undersigned
the right to vote the Original Shares,







--------------------------------------------------------------------------------

 



 

and (B) from and after the date hereof, will not grant any options, warrants or
other rights, or enter into agreements, arrangements or commitments of any
character to which Stockholder will be a party relating to the pledge,
disposition, Transfer or voting of any additional Shares which may be acquired
after the date of this Agreement, and will not enter into or grant any voting
trusts or voting agreements with respect to such additional Shares.

b.         Stockholder does not beneficially own any shares of Company Common
Stock or Rights to purchase or otherwise acquire shares of Company Common Stock
other than (i) the Original Shares set forth on Exhibit A and (ii) any Rights,
including any options, warrants or other securities, interests or rights to
acquire any additional shares of Company Common Stock or any security
exchangeable or exercisable for or convertible into shares of Company Common
Stock, in each instance, set forth on the signature page of this Agreement
(collectively, “Options”).

c.         Stockholder has the full legal capacity or requisite entity power and
authority and legal capacity to enter into, execute and deliver this Agreement
and to perform fully Stockholder’s obligations hereunder (including the proxy
described in Section 2(b)). This Agreement has been duly and validly executed
and delivered by Stockholder and constitutes the legal, valid and binding
obligation of Stockholder, enforceable against Stockholder in accordance with
its terms (except insofar as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws of general applicability
relating to or affecting creditors’ rights, or by principles governing the
availability of equitable remedies, whether considered in a proceeding at law or
in equity).

d.         None of the execution and delivery of this Agreement by Stockholder,
the consummation by Stockholder of the transactions contemplated hereby or
compliance by Stockholder with any of the provisions hereof will conflict with
or result in a breach, or constitute a default (with or without notice of lapse
of time or both) under any provision of, any Contract, trust agreement, loan or
credit agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument or Law applicable to Stockholder or to Stockholder’s property or
assets.

e.          No consent, approval or authorization of, or designation,
declaration or filing with, any Governmental Authority or other Person on the
part of Stockholder is required in connection with the valid execution and
delivery of this Agreement.

f.          There is no litigation pending against or, to the knowledge of
Stockholder, threatened against or affecting, Stockholder or the Shares at law
or in equity that

 

 

 

 







--------------------------------------------------------------------------------

 



 

could reasonably be expected to impair or adversely affect the ability of
Stockholder's obligations hereunder.

g.         Stockholder understands and acknowledges that Parent and the Company
are entering into the Merger Agreement in reliance upon Stockholder’s execution
and delivery of this Agreement and the representations and warranties of
Stockholder contained herein.

2.         Agreement to Vote Shares; Irrevocable Proxy.

a.          In furtherance of the foregoing, Stockholder agrees during the term
of this Agreement to vote the Shares, and to cause any holder of record of
Shares to vote or to execute a written consent or consents with respect to the
Shares if stockholders of the Company are requested to vote their shares through
the execution of an action by written consent in lieu of any annual or special
meeting of stockholders of the Company: (i) in favor of the adoption and
approval of the Merger Agreement and the consummation of the Merger and the
other Transactions and the agreements contemplated thereby at every meeting (or
in connection with any action by written consent) of the stockholders of the
Company at which such matters are considered and at every adjournment or
postponement thereof; (ii) against (1) any Acquisition Proposal or Superior
Proposal, (2) any action, proposal, transaction or agreement which could
reasonably be expected to result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company under the Merger
Agreement or of Stockholder under this Agreement and (3) any action, proposal,
transaction or agreement that could reasonably be expected to impede, interfere
with, delay, discourage, adversely affect or inhibit the timely consummation of
the Merger and the other Transactions and the agreements contemplated thereby or
the fulfillment of Parent’s, the Company’s or Purchaser’s conditions under the
Merger Agreement or change in any manner the voting rights of any class of
shares of capital stock the Company (including any amendments to the Company’s
Constituent Documents). In the event Stockholder executes a written consent
voting the Shares in accordance with the provisions contained herein, including
in favor of the adoption and approval of the Merger Agreement and the
consummation of the Merger and the other Transactions and the agreements
contemplated thereby, Stockholder (i) represents and warrants that written
consent shall, when executed and delivered, be duly and validly executed and
delivered and binding upon Stockholder unless duly revoked in accordance with
the terms thereof or this Agreement.

b.         Stockholder hereby appoints Parent and any designee of Parent, and
each of them individually, its proxies and attorneys-in-fact, with full power of
substitution and resubstitution, to vote or act by written consent during the
term of this Agreement with respect to the Shares in accordance with Section
2(a) in the event that either (i) Stockholder breaches any of its obligations
under this Agreement, or (ii) Stockholder fails to vote or act by written
consent with respect to the Shares in accordance with Section 2(a) prior to or
at a vote of the







--------------------------------------------------------------------------------

 



 

stockholders of the Company at which the matters described in Section 2(a) are
considered or the last date by which written consents with respect to such
matters are required to be delivered in order to be effective. This proxy and
power of attorney is given to secure the performance of the duties of
Stockholder under this Agreement. Stockholder agrees to take such further action
or execute such other  instruments as may be reasonably necessary to effectuate
the intent of this proxy at no cost to the Stockholder. This proxy and power of
attorney granted by Stockholder shall be irrevocable during the term of this
Agreement, shall be deemed to be coupled with an interest sufficient in law to
support an irrevocable proxy and shall revoke any and all prior proxies granted
by Stockholder with respect to the Shares. The power of attorney granted by
Stockholder herein is a durable power of attorney and shall survive the
dissolution, bankruptcy, death or incapacity of Stockholder. The proxy and power
of attorney granted hereunder shall automatically be revoked upon the valid
termination of this Agreement.

3.         No Voting Trusts or Other Arrangement.   Stockholder agrees that
Stockholder will not, and will not permit any entity under Stockholder’s control
to, deposit any of the Shares in a voting trust, grant any proxies with respect
to the Shares or subject any of the Shares to any arrangement with respect to
the voting of the Shares other than agreements entered into with Parent.

4.         Transfer and Encumbrances.   Stockholder agrees that during the term
of this Agreement, Stockholder will not, directly or indirectly, transfer, sell,
offer, exchange, assign, pledge, tender, grant a security interest in,
hypothecate, or otherwise convey or otherwise dispose of or encumber
(“Transfer”) any of the Shares or enter into any Contract, option or other
agreement with respect to, or consent to, a Transfer of, any of the Shares or
Stockholder’s voting or economic interest therein. Any attempted Transfer of
Shares or any interest therein in violation of this Section 4 shall be null and
void. This Section 4 shall not prohibit a Transfer of the Shares by Stockholder
(i) (A) to any of its Affiliates, (B) by will or by operation of law or other
Transfers to immediate family members, trusts for the benefit of Stockholder or
any immediate family member of Stockholder or other Transfers for estate
planning purposes, or upon the death of Stockholder, or (C) in connection with
bona fide gifts to charitable organizations or other gift Transfers, and (ii)
other Transfers of Shares as Parent may otherwise agree to in advance writing;
provided,  however, that a Transfer referred to in this sentence shall be
permitted only if, as a precondition to such Transfer, the transferee agrees in
a writing, reasonably satisfactory in form and substance to Parent, to be bound
by all of the terms of this Agreement. Stockholder agrees that this Agreement
and the obligations hereunder shall attach to the Shares and shall be binding
upon any Person to which legal or beneficial ownership shall pass, whether by
operation of law or otherwise, including, without limitation, Stockholder's
successors, heirs, legal representatives, trustees, executors or assigns.

5.         Additional Shares.   Stockholder agrees that all shares of Company
Common Stock or Rights to purchase or otherwise acquire shares of Company Common
Stock that Stockholder purchases, acquires the right to vote or otherwise
acquires beneficial ownership (as defined in Rule 13d-3 under the Exchange Act)
of after the execution of this Agreement (including, for the avoidance of doubt,
and shares of Company Common Stock or Company Preferred Stock that Stockholder
purchases, acquires the right to vote or otherwise acquires







--------------------------------------------------------------------------------

 



 

beneficial ownership of upon the exercise, exchange or conversion of any Rights)
shall be subject to the terms of this Agreement and shall constitute Shares for
all purposes of this Agreement.

6.         Waiver of Appraisal and Dissenters’ Rights.   Stockholder hereby
waives, and agrees not to assert or perfect, any rights of appraisal or rights
to dissent from the Merger that Stockholder may have by virtue of ownership of
the Shares, including but not limited to in accordance with Section 2.10 of the
Merger Agreement.

7.         Documentation, Information and Communication.  Stockholder (i)
consents and authorizes the Company to (a) publish and disclose in the
Information Statement, any Current Report on Form 8-K and any other documents
required to be filed with the United States Securities and Exchange Commission
or any regulatory authority in connection with the Merger, Stockholder's
identity and ownership of the Shares and the nature of its commitments,
arrangements and understandings under this Agreement and (b) file this Agreement
as an exhibit to any required filing with the United States Securities and
Exchange Commission or any regulatory authority relating to the Merger and (ii)
agrees promptly to give to the Company or Parent any information that the
Company or Parent may reasonably require for the preparation of any such
disclosure documents.  Stockholder agrees to promptly notify the Company and
Parent of any required corrections with respect to any information supplied by
it specifically for use in any disclosure document, if and to the extent that
any shall become false or misleading in any material respect.

8.         Voting Restrictions.

a.          Stockholder understands and agrees that if Stockholder attempts to
vote or provide any other Person with the authority to vote any of the Shares
other than in compliance with this Agreement, the Company shall not, and
Stockholder hereby unconditionally and irrevocably instructs the Company to not,
record such vote, in each case, unless and until Stockholder shall have complied
with the terms of this Agreement.

b.         Except as otherwise permitted by this Agreement, Stockholder will not
commit any act that restricts Stockholder’s legal power, authority and right to
vote all of the Shares or otherwise prevent or disable Stockholder from
performing any of Stockholder’s obligations under this Agreement. Without
limiting the generality of the foregoing, except for this Agreement, Stockholder
will not enter into any voting agreement with any Person with respect to any of
the Shares, grant any Person any proxy (revocable or irrevocable) or power of
attorney with respect to any of the Shares, deposit any of the Shares in a
voting trust or otherwise enter into any agreement or arrangement with any
Person limiting or affecting Stockholder’s legal power, authority or right to
vote the Shares in accordance with this Agreement.

9.         Representations of Parent.   Parent represents and warrants to the
Company and Stockholder that, as of the date hereof and as of the Effective
Time:







--------------------------------------------------------------------------------

 



 

a.          Parent has full corporate power and authority and legal capacity to
enter into, execute and deliver this Agreement and to perform fully Parent’s
obligations hereunder. This Agreement has been duly and validly executed and
delivered by Parent and constitutes the legal, valid and binding obligation of
the Company, enforceable against Parent in accordance with its terms.

b.         None of the execution and delivery of this Agreement by Parent, the
consummation by Parent of the transactions contemplated hereby or compliance by
Parent with any of the provisions hereof will conflict with or result in a
breach, or constitute a default (with or without notice of lapse of time or
both) under any provision of, any Contract, trust agreement, loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement, instrument
or Law applicable to Parent or to Parent’s property or assets.

c.          No consent, approval or authorization of, or designation,
declaration or filing with, any Governmental Authority or other Person on the
part of Parent is required in connection with the valid execution and delivery
of this Agreement.

10.       Termination.  This Agreement shall terminate immediately and
automatically upon the earliest to occur of the following: (i) the Effective
Time, (ii) the date on which the Merger Agreement is validly terminated in
accordance with its terms, (iii) the date that is six months from the date of
the Merger Agreement, (iv) any material change to the terms of the Transactions
without the prior written consent of the Stockholder, or (v) the mutual written
consent of Parent and the Stockholder. Upon termination of this Agreement in
accordance with its terms, all obligations of the parties under this Agreement
will terminate and any proxies granted hereunder shall be deemed automatically
revoked, without any liability or other obligation on the part of any party
hereto to any Person in respect hereof or the transactions contemplated hereby,
and no party shall have any claim against another (and no person shall have any
rights against such party), whether under contract, tort or otherwise, with
respect to the subject matter hereof.

11.       No Agreement as Director or Officer.   Stockholder makes no agreement
or understanding in this Agreement in Stockholder’s capacity as a director or
officer of the Company or any of its Subsidiaries (if Stockholder holds such
office), and nothing in this Agreement will be construed to prohibit, limit or
restrict Stockholder from exercising Stockholder’s fiduciary duties as an
officer or director to the Company or its stockholders, if applicable.

12.       Specific Performance.   Each party hereto acknowledges that it will be
impossible to measure in money the damage to the other parties if a party hereto
fails to comply with any of the obligations imposed by this Agreement, that
every such obligation is material and that, in the event of any such failure,
the other parties will not have an adequate remedy at law or damages.
Accordingly, each party hereto agrees that injunctive relief or other equitable
remedy, in addition to remedies at law or damages, is the appropriate remedy for
any such failure and will not oppose the seeking of such relief on the basis
that the other party has an adequate remedy at law. Each party hereto agrees
that it will not seek, and agrees to waive any requirement for, the securing or
posting of a bond in connection with the other party’s seeking or obtaining such
equitable relief.







--------------------------------------------------------------------------------

 



 

13.       Entire Agreement.   This Agreement supersedes all prior agreements,
written or oral, between the parties hereto with respect to the subject matter
hereof and contains the entire agreement between the parties with respect to the
subject matter hereof. This Agreement may not be amended or supplemented, and no
provisions hereof may be modified or waived, except by an instrument in writing
signed by Parent and the Stockholder. No waiver of any provisions hereof by
either party shall be deemed a waiver of any other provisions hereof by such
party, nor shall any such waiver be deemed a continuing waiver of any provision
hereof by such party.

14.       Notices.   All notices, requests, claims, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt), (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested), (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient, or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 14):

If to Parent or Purchaser, to:

Far East Consortium International Limited

16/F, Far East Consortium Building

121 Des Voeux Road Central

Hong Kong

Attention: Angus Chan

With a copy to (which shall not constitute notice):

DLA Piper LLP (US)

1251 Avenue of the Americas

27th Floor

New York, New York 10020

Fax: (212) 884-8502

Attention: Jonathan Klein

Email: jonathan.klein@dlapiper.com

If to the Stockholder:

[_______]

[_______]

[_______]

If to the Company:







--------------------------------------------------------------------------------

 



 

Trans World Corporation

545 Fifth Avenue

Suite 940

New York, NY 10017

Attention: Chief Executive Officer

With a copy to (which shall not constitute notice):

Kane Kessler, P.C.

666 Third Avenue

New York, NY 10017

Attention: Jeffrey S. Tullman

15.       Miscellaneous.

a.          This Agreement shall be governed by and construed in accordance with
the internal laws of the State of Nevada without giving effect to any choice or
conflict of law provision or rule (whether of the State of Nevada or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Nevada.

b.         Each of the parties hereto irrevocably agrees that any legal action
or proceeding with respect to this Agreement and the rights and obligations
arising hereunder, or for recognition and enforcement of any judgment in respect
of this Agreement and the rights and obligations arising hereunder brought by
the other party hereto or its successors or assigns shall be brought and
determined exclusively in the appropriate Nevada State Court, or in the event
(but only in the event) that such court does not have subject matter
jurisdiction over such action or proceeding, in any federal court located in the
State of Nevada.  Each of the parties hereto agrees that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in Section 14 or in such other manner as may be permitted by applicable
Laws, will be valid and sufficient service thereof.  Each of the parties hereto
hereby irrevocably submits with regard to any such action or proceeding for
itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court or tribunal other than the aforesaid courts.  Each
of the parties hereto hereby irrevocably waives, and agrees not to assert, by
way of motion, as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder (i) any claim that it
is not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to serve process in accordance with this Section
‎15(b), (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such







--------------------------------------------------------------------------------

 



 

courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (iii) to the fullest extent permitted by the applicable Law, any claim that
(x) the suit, action or proceeding in such court is brought in an inconvenient
forum, (y) the venue of such suit, action or proceeding is improper, or (z) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

c.          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION ‎16(C).

d.         If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.  Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

e.          This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument, and such execution may be done by
original signature or by email of a PDF document (with confirmation of
transmission).

f.          Each party hereto shall execute and deliver such additional
documents as may be necessary to effect the transactions contemplated by this
Agreement.

g.         All Section headings herein are for convenience of reference only and
are not part of this Agreement, and no construction or reference shall be
derived therefrom.







--------------------------------------------------------------------------------

 



 

h.         Notwithstanding anything in this Agreement to the contrary, the
obligations of Stockholder set forth in this Agreement shall not be effective or
binding upon Stockholder until after such time as the Merger Agreement is
executed and delivered by the parties to the Merger Agreement, and the parties
hereto agree that there is not and has not been any other agreement, arrangement
or understanding between the parties hereto with respect to the matters set
forth herein.

i.          None of the parties to this Agreement may assign any of its rights
or obligations under this Agreement without the prior written consent of the
other parties hereto, except that Parent may assign, in its sole discretion, all
or any of its rights, interests and obligations hereunder to any of its
Affiliates.  Any assignment contrary to the provisions of this Section ‎16(i)
shall be null and void.

[Signature Page Follows]







--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

 

 

FEC OVERSEAS INVESTMENT (UK) LIMITED

 

 

 

By:

 

 

Name:

 

Title:

 







--------------------------------------------------------------------------------

 



 

 

 

 

[STOCKHOLDER]

 

 

 

By:

 

 

Name:

 

Title:

 







--------------------------------------------------------------------------------

 



 

 

Solely with respect to Section 8(a) of the Agreement:

 

 

 

 

 

TRANS WORLD CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 







--------------------------------------------------------------------------------

 



Exhibit A

 

Number of Shares of Company Common Stock:

 



--------------------------------------------------------------------------------